Case: 14-50071      Document: 00512911853         Page: 1    Date Filed: 01/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50071
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ELIAZAR GARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:13-CR-164-16


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       Eliazar Garza appeals his conviction for conspiracy to possess with
intent to distribute and distribution of 500 grams or more of a mixture and
substance containing methamphetamine. He argues that the district court
abused its discretion by allowing the introduction of certain wiretap recordings
without testimony identifying his voice as one of the voices heard on those
recordings.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50071     Document: 00512911853     Page: 2   Date Filed: 01/22/2015


                                  No. 14-50071

      We review evidentiary rulings for an abuse of discretion. See United
States v. Girod, 646 F.3d 304, 318 (5th Cir. 2011); see also United States v.
Biggins, 551 F.2d 64, 66 (5th Cir. 1977) (“[T]he trial judge has broad discretion
in determining whether to allow a recording to be played before the jury.”).
      In prior opinions, we have declined to adopt “any formulistic standard to
guide the admissibility of tapes and transcripts.” United States v. Greenfield,
574 F.2d 305, 307 (5th Cir. 1978). However, as a general rule, introduction of
a sound recording at a criminal trial requires the prosecution to demonstrate,
inter alia, the identities of the relevant speakers. Biggins, 551 F.2d at 66. If
the identification of a voice is in question, testimony identifying the voice may
be “based on hearing the voice at any time under circumstances that connect
it with the alleged speaker.” FED R. EVID. 901(b)(5).
      Although the Government did not present any witness who could directly
identify Garza’s voice on the recordings, we have repeatedly held that identity
may be shown by circumstantial evidence. See United States v. Martinez, 555
F.2d 1248, 1249-50 (5th Cir. 1977); United States v. Palos, 416 F.2d 438, 440
(5th Cir. 1969) (“Circumstantial evidence however can be used to establish the
identity of the person called.”). Other evidence that is consistent with the
recorded conversations also may help establish the identity of a voice. See, e.g.,
United States v. Franklin, 561 F.3d 398, 406 (5th Cir. 2009).
      Based upon our review of the record, there was sufficient circumstantial
evidence that it was Garza’s voice on the recordings to allow the admission of
those recordings into evidence.        See Martinez, 555 F.2d at 1249-50;
Franklin, 561 F.3d at 406. Therefore, we conclude that the district court did
not abuse its discretion. See Girod, 646 F.3d at 318.
      AFFIRMED.




                                        2